DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 5/21/20. As directed by the amendment: no claims have been amended, claim 1 has been canceled, and new claims 2-9 have been added.  Thus, claims 2-9 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3, 5-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Henry et al. (2007/0144519).
Regarding claim 2, in fig. 1-2 and 4 Henry discloses a breathing apparatus comprising: a blower unit 14; multiple components removably coupled to the blower unit (conduit 16, patient interface 18, and filter [0046]), the components including at least a filter mounted to the blower unit (at least indirectly) and a face mask coupled to the blower unit via a hose [0046], at least one of the components having a component data tag affixed thereto [0040], the component data tag storing component information associated with the at least one of the components to which the component data tag is affixed [0040], the component information including at least one of a category (single use component [0051] or component assigned to a particular patient [0052]) of the at least one of the components or a type of the at least one of the components [0042]; and a controller 40 communicatively coupled to the blower unit (Fig. 4), the controller communicatively coupled to a reader (44, Fig. 4) that is configured to read the component information stored on the component data tag [0044-0045], the controller further configured to process user information that is associated with a user of the breathing apparatus [0052], wherein the controller is configured to process data of the component data tags [0052] and the user data [0052] and to determine whether the user of the breathing apparatus is associated with the blower unit [0052], and, responsive to determining that the user is not associated with the blower unit [0052], the controller is configured to perform at least one operation (prevent the flow generator from operating [0052]).
Regarding claim 3, Henry discloses that responsive to determining that the user is not authorized to operate at least some of the components that are coupled to the blower unit, the controller is further configured to generate an output (the output being that the flow generator is prevented from operating [0052]).
Regarding claim 5, Henry discloses that responsive to determining that the user is associated with the blower unit, the controller is configured to allow the blower unit to be operable such that the blower unit is able to be started by a user [0052].
Regarding claim 6, Henry discloses that to perform the at least one operation is to generate an output (the output being that the flow generator is prevented from operating [0052]).
Regarding claim 8, Henry discloses that to perform the at least one operation is to not allow the blower unit to be operable [0052].
Regarding claim 9, Henry discloses that the user information includes user authorized equipment [0052], and wherein to determine whether the user of the breathing apparatus is associated with the blower unit is to determine, using the user information (patient data code [0052]), whether the user of the breathing apparatus is authorized to operate the blower unit (patient data code recognized by the controller must match the component data in order for the blower unit 14 to operate).

Claim 4 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Henry, as applied to claim 3 above, in further view of Klockseth et al. (5,950,621).
Regarding claim 4, Henry discloses that the output is preventing the blower unit from operating [0052] and also discloses alarms that warn a user when a filter is due for replacement in which the blower unit shuts down if continued use occurs without replacement [0047-0048], but is silent regarding that the output includes an alarm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include an alarm in the output since Henry teach an alternate non-operating scenario where an alarm is provided to the user, in order to alert a user that they cannot operate the blower unit. The modified Henry is silent regarding that the alarm is a vibration alarm. However, Klockseth teaches an audible buzzer alarm 15 on a blower unit that inherently vibrates. It would have been obvious to one of ordinary skill in the art to modify the alarm of Henry with a vibration alarm on the blower unit, as taught by Klockseth, for the purpose of providing an alternate alarm to a user having the predictable results of warning a user.
4. (New) The breathing apparatus of claim 3, wherein the output is a vibration alarm disposed in the blower unit, the vibration alarm configured to vibrate upon activation to cause the blower unit to vibrate and be detected by a user that is carrying the blower unit.

Claim 7 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Henry, as applied to claim 6 above, in further view of Henry.
Regarding claim 7, Henry discloses that the output is preventing the blower unit from operating and also discloses alarms that warn a user when a filter is due for replacement in which the blower unit shuts down if continued use occurs without replacement [0047-0048], but is silent regarding that the output includes a notification. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include an alarm in the output since Henry teach an alternate non-operating scenario where an alarm is provided to the user, in order to alert a user that they cannot operate the blower unit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,387,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claim and the instant claim 3 are minor and obvious from each other. The instant claim 3 is a broader version of the patented claim (i.e. the instant claim 3 does not include that the controller being configured to poll the user data tag with the component data tags prior to operation of the blower unit to determine whether the user of the breathing apparatus is authorized to operate all of the components that are coupled to the blower unit as in the patented claim). In the instant claim 3, all structural elements are included in the patented claim. Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,387,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claim and the instant claim 4 are minor and obvious from each other. The instant claim 4 is a broader version of the patented claim (i.e. the instant claim 4 does not include that the wherein the controller is configured to poll the component data tags as in the patented claim). In the instant claim 4, all structural elements are included in the patented claim. Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,387,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claim and the instant claim 5 are minor and obvious from each other. The instant claim 5 is a broader version of the patented claim (i.e. the instant claim 5 does not include that the controller being configured to poll the user data tag with the component data tags prior to operation of the blower unit to determine whether the user of the breathing apparatus is authorized to operate all of the components that are coupled to the blower unit as in the patented claim). In the instant claim 5, all structural elements are included in the patented claim. Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claims 6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,387,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claim and the instant claims are minor and obvious from each other. The instant claims are a broader version of the patented claim (i.e. the instant claims do not include that the controller being configured to poll the user data tag with the component data tags prior to operation of the blower unit to determine whether the user of the breathing apparatus is authorized to operate all of the components that are coupled to the blower unit as in the patented claim). In the instant claims 6, 8 and 9, all structural elements are included in the patented claim. Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.
Claims 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,695,592. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claim and the instant claims are minor and obvious from each other. The instant claims are a broader version of the patented claim (i.e. the instant claims do not include that responsive to determining that the at least one of the components is not compatible to remove the at least one contaminant from the air from the environment as in the patented claim). In the instant claims 3, 8 and 9, all structural elements are included in the patented claim. Any infringement over the patent would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the patented claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faram (2008/0066754) and Rice et al. (2007/265877) to devices using RFID tags to determine compatibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785